Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 22, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158047 & (17)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  MICHAEL BRACKETT, Personal Representative                                                                           Justices
  of the Estate of KATHRYN BRACKETT, Deceased,
                 Plaintiff-Appellee,
  v                                                                 SC: 158047
                                                                    COA: 341122
                                                                    Kent CC: 17-000318-NI
  CRYSTAL SPRINGS, an Assumed Name for
  Meridian Senior Living, LLC,
              Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 23, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.

         BERNSTEIN, J., did not participate because he has a family member with an interest
  that could be affected by the proceeding.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 22, 2018
         s0821
                                                                               Clerk